DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims status
In the amendment filed on October 21, 2021, claims 2, 3, 5, 12-14 and 19 have been amended.  Therefore, claims 1-20 are currently pending for examination.

Double Patenting
 Double Patenting over conflicting US patents 10729186, 10349686 and 9901125 are overcome due to Terminal Disclaimer filed on 10/21/2021 and the subsequent approval.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “configure at least one predetermined criterion that corresponds to the personal protection article in a working environment, wherein the working environment is external to the personal protection article; receive sensed data, generated by at least one sensing device that is related to a hazard level for a hazard the working environment, a hazard type for the hazard in the working environment, a presence of the hazard in the working environment, or an absence of the hazard in the working environment; receive smart tag data using the smart tag associated with the personal protection article, the smart tag data including an 

Regarding claim 19, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “send, via wireless communication to a computing device, smart tag data that includes an identification of the particular personal protection article; send, via wireless communication to the computing device, sensed data from the sensing device that causes the computing device to (i) process the sensed data and at least part of the smart tag data to determine a condition that corresponds to operation of the personal protection article in the working environment and (ii) perform, based at least in part on at least one predetermined criterion pertaining to the personal protection article, at least one operation in response to the determination of the condition that corresponds to the operation of the personal protection article in the working environment” in combination with “wherein the sensed data is related to a hazard level for a hazard the working environment, a hazard type for the hazard in the working environment, a presence of the hazard in the working environment, or an absence of the hazard in the working environment, wherein the at least one predetermined criterion configured at the computing device corresponds to the personal protection article in the working environment, 

Regarding claims 2-18 and 20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687